Citation Nr: 1021135	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.  

In a February 2009 VA Form 9 the Veteran requested a hearing 
before the Board.  However, in an April 2010 letter, he 
stated that he no longer wanted to appear before the Board.  
Therefore, his hearing request is deemed withdrawn.  See  
38 C.F.R. § 20.704(c), (e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected low back disability is not 
productive of limitation of flexion to 30 degrees, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 
4.71a (Diagnostic Codes 5235-5243) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the August 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in September 
2007 and May 2008 for his back disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.  

Analysis

In this case, the Veteran's low back disability was evaluated 
as 20 percent rate disabling in an unappealed August 1946 
rating decision.  That decision became final.  The Veteran 
filed a new claim for an increased rating in August 2007.  
Therefore, the relevant focus for adjudicating the Veteran's 
claim is the period beginning with August 2006, one year 
prior to the Veteran's claim for an increased rating.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Under the formula for rating spine disorders (Diagnostic 
Codes 5235-5242), a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, Plate V. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

In other words, given the above criteria, the Veteran is 
entitled to an increased evaluation only on three bases: 
limitation of flexion to 30 degrees (bearing in mind the 
applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis 
of the entire thoracolumbar spine, or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Other symptoms, 
such as limitation of motions other than flexion, muscle 
spasm, and abnormal spinal contour, are fully contemplated by 
the assigned 20 percent evaluation and do not warrant further 
discussion with regard to the question of whether an 
increased evaluation is warranted.

In making these determinations, the Board has considered the 
findings from the September 2007 and May 2008 VA 
examinations, as well as an August 2007 letter from the 
Veteran's private physician and private hospitalization 
records demonstrating cardiac treatment from December 2007 to 
January 2008.  As to forward flexion, the most severe 
limitation was found at the May 2008 VA examination, where 
the Veteran was found to have forward flexion to 50 degrees 
with pain only at the end of motion.  Following five 
repetitive range of motion tests, the pain and range of 
motion remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance, muscle strength was 5/5 in 
bilateral lower extremities, and straight leg raising and 
Patrick tests were negative.  The Veteran did not report any 
additional limitation during flare-up and following 
repetitive use.  A review of the cited evidence shows no 
indication whatsoever of ankylosis of any part of the 
thoracolumbar spine, or of doctor-prescribed bedrest (e.g., 
incapacitating episodes) resulting from the service-connected 
spine disability.  Consequently, there is no basis for an 
increased rating for the underlying disability.  Moreover, 
given the absence of such findings during the entire pendency 
of this appeal, there is no basis for a "staged" rating in 
this case because the severity has been essentially 
consistent in terms of the applicable diagnostic criteria.

There is also no evidence of a neurological deficiency in the 
record.  The Veteran denied radiating pain, tingling, 
numbness, or weakness in bilateral lower extremities during 
the September 2007 VA examination.  He denied all neurologic 
symptoms again during the May 2008 VA examination, except 
that he complained of subjective weakness in bilateral lower 
extremities.  However, upon examination, muscle strength was 
5/5 in bilateral lower extremities and no neurological 
symptoms were found.  Therefore, a separate rating is not 
warranted on this basis.  

Overall, there exists no basis under the schedular criteria 
for an increased rating in excess of 20 percent for service-
connected low back disability, and the Veteran's claim for 
that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's low back disability 
manifested by symptoms such as pain and limitation of motion.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.

Total Disability Due to Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Federal Circuit has held that a claim 
for TDIU is not raised unless the Roberson elements are 
present.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. 
Cir. 2009).  In this case the Veteran has not reported, and 
the evidence does not otherwise suggest, that he is 
unemployable due to his service-connected low back 
disability.  In fact, he reported during the May 2008 VA 
examination that he retired in 1996.  Thus, there is no 
evidence of unemployability and the issue of entitlement to 
TDIU is not raised.  


ORDER

An increased rating in excess of 20 percent for a back 
disability is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


